C. A. 7th Cir. [Probable jurisdiction noted, 451 U. S. 968.] Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for additional time for oral argument granted, and 15 additional minutes allotted for that purpose. Motion of appellant for divided argument to permit New York to participate in oral argument as amicus curiae granted, and 15 additional minutes allotted for that purpose. Motion of North American Securities Administrators Association, Inc., for leave to file a brief as amicus curiae granted.